DETAILED ACTION
Specification
	Applicant’s substitute specification and drawings filed on 04/17/2019 are accepted. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in DE on 10/18/2016 (DE 10 2016 220 308.8).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2019 and 09/30/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“first module” in claims – support can be found on pg. 4 lines 4-7, 12-17
“second module” in claims – support can be found on pg. 4 lines 7-12, 12-17
“third module” in claims – support can be found on pg. 4 lines 19-22, 12-17
“fourth module” in claims – support can be found on pg. 4 lines 22-27, 12-17
“fifth module” in claims – support can be found on pg. 4 lines 33-37, 12-17

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Martin et al. (U.S Patent Publication 2015/0106010; hereinafter “Martin”)

Regarding claim 9, Martin teaches a method for creating a digital road model for at least one road section (Martin [abstract] a portion of the aerial image is identified and analyzed to generate an identification of the objects in the area related to a route of the vehicle; [0009] data collected from a remote site is used to generate instructions for controlling an autonomous vehicle), comprising: 

receiving at least one image that shows at least parts of the at least one road section, wherein the image has a perspective that corresponds to an image recorded from an elevated position substantially vertically downward and storing the least one image in the database (Martin [0010] data store may include image data, such as an aerial image of a geographic area, obtained from a UAV. The server processes the image data and identify information; [0011] the system may provide information concerning the vehicle in various context, such as viewing a route, determining traffic conditions and road conditions; [0031-0032] the server receives a request from the vehicle to receive image data relating to the vehicle, which could be a map information on an image, such as street names, natural features, boundaries, etc.); 
superimposing the at least one image on the at least one trajectory such that the at least one trajectory corresponds to a course of a road in the at least one image (Martin [0031] when the server receives the image data, a request for image data 140 may specify overlay of map information on an image, such as street names, landmark names, natural features such as rivers, governmental boundaries, etc. ; [0057] icons, images, or the like can be superimposed on image data and/or roadmap of the area of interest); 

generating the digital road model from the driving-relevant or positioning-relevant features identified in the at least one image, aligned on the basis of the at least one trajectory and in the corridor enclosing the trajectory (Martin [Fig 4] Figure 4 shows that once the images are obtained and the obstacles are identified, the route guidance is generated; [0049] route guidance is generated concerning the obstacles or barriers, including walls or curbs, to vehicle progression to a desired destination point).  

Claim 14 is rejected under the same rationale as claim 9. 

Regarding claim 10, Martin teaches the method as claimed in claim 9, further comprising: capturing, by the vehicle, information relating to driving-relevant or positioning-relevant features of the road section (Martin [0047] the server can identify rows of parked cars and/or barriers, such as fences, walls, curbs, etc., based on the image data, which are positioning relevant features; [0054] image recognition may also be used to identify barriers, lane dividers, and additionally unexpected objects, such as potholes and other obstacles); and 
receiving information relating to driving-relevant or positioning-relevant features of the road section captured by the vehicle, wherein the features comprise information relating to respective capture locations or positions (Martin [0027] an image of a geographic area can be divided into smaller images, could amplify an image, or could map coordinates in an image or images to geo-coordinates, 

Claim 15 is rejected under the same rationale as claim 10. 

Regarding claim 11, Martin teaches the method as claimed in claim 10, wherein the information relating to features of the road section is received in an object-describing vector format (Martin [0044-0046] The spec does not define an “object describing vector format”. Thus, the broadest reasonable interpretation is the following: A vector is an object with a magnitude and direction, if you have a length between two points that is a magnitude and you know the desired direction of travel. When the vehicle is adjacent or surrounded by other objects in which the vehicle needs to navigate to proceed with its route, the coordinates of the start and end points are identified along with the barriers and obstacles, in order for the vehicle to route and navigate to the desired point while avoiding obstacles; [0054] image analysis can be used to identify objects in a roadway, such as rocks, debris, potholes, construction barriers, etc.).  

Regarding claim 12, Martin teaches the method as claimed in claim 11, wherein at least one reference point is determined for each feature represented by the object-describing vector format (Martin [0044-0048] the same interpretation of object describing vector from claim 11 is applied. the server can determine an area of interest around the vehicle according to a starting point. An area of interest around the vehicle is generally defined to encompass the vehicle and a radius around the vehicle that includes the end point. In this case, the reference would be the car, the end point can be the object. When the vehicle is guided from the start point to the desired end point, there is a vector between each point. The server analyzes the image data to identify the position of the vehicle and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Stroila (U.S Patent Publication No. 2012/0056899). 

Regarding claim 13, Martin teaches the method as claimed in claim 9. While Martin does teach collecting and identifying the GPS coordinates for a vehicle [0010], Martin does not teach wherein an elevation component for sections of the digital road model is extracted from data relating to the at least one trajectory, from a topography database or from a digital elevation model.  
However, in the same field of endeavor, Stroila does teach wherein an elevation component for sections of the digital road model is extracted from data relating to the at least one trajectory (Stroila [0032] the GPS provides data regarding the position and location, such as longitude, latitude, and altitude based on the collected data), from a topography database or from a digital elevation model (Stroila [0020] the collected image may include geographic features, terrain or surrounding features, etc.; [0034 and 0036] the 3D representation of the road is generated from the data collected from the LIDAR sensor. The 3D point cloud provides data regarding hills, slopes, and such, which would be a digital elevation model).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Martin’s system of creating a digital road model by extracting elevation data from a topography database, as taught by Stroila, for the purpose of providing useful route information based on the geographic data records of a region (Stroila [0002]). 


Claim 16 is rejected under the same rationale as claim 13. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Titze (U.S. Patent No. 10677597) teaches a method for creating a digital map by capturing an image of an environment, detecting and classifying objects from the image, determining the positions of the objects, and establishing a section in the environment with predetermined size and boundaries. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        




/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665